DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 11/10/2021 containing amendments and remarks to the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 8-9, filed 11/10/2021, with respect to the rejections of claims 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims and has persuasively argued that the prior art of record, Kemp (U.S. Patent No. 2,366,627), provides no teaching or suggestion to separate the acid and hydrocarbons within each reaction zone, and fails to teach or suggest the configuration of the system in regards to the flow streams as required for feeding of the partially spent sulfuric acid. Therefore, the rejections of claims 1-21 under 35 U.S.C. 103 have been withdrawn. 
No prior art alone or in combination with references discloses or suggests a system for alkylation of olefins as recited in claims 1, 9, 15, 20 and 21. 
The closest prior art of record, Kemp (U.S. Patent No. 2,366,627), discloses a system for alkylation of olefins comprising:
a first flow line 21 for providing a first olefin to a first alkylation zone 4;
a second flow line 22 for providing a second olefin to a second alkylation zone 5;
a third flow line 2 for providing an isoparaffin to the first alkylation zone 4;
the first alkylation zone 4;
the second alkylation zone 5; and
a separator 43 for separating an isoparaffin fraction and alkylate product fraction (Figure; p. 1, right hand column, lines 27-47; p. 2, left hand column, lines 45-52). 
Kemp further discloses a system that may further comprise a third alkylation zone 6.
Kemp differs from the claimed systems in that Kemp fails to disclose alkylation zones that comprise both a reaction section and separation section, wherein the reaction sections are configured to receive partially spent sulfuric acid from a downstream alkylation zone and the separation section is configured to separate the acid and hydrocarbons within each alkylation zone. The system of Kemp comprises alkylation zones in which the entire effluent is fed to the subsequent reactor and therefore does not comprise a separation section and does not comprise alkylation zones configured for receiving partially spent sulfuric acid as claimed. 
Pevere et al. (U.S. Patent No. 2,223,938), directed to alkylation of hydrocarbons, discloses a system comprising a hydrocarbon feed for providing isoparaffin and olefin hydrocarbons to a first alkylation zone, a first alkylation zone comprising a mixer and settler, a second alkylation zone comprising a mixer and setter (Fig. 2).  Pevere separately discloses an embodiment in which the system may comprise a separator that recovers an isoparaffin fraction and an alkylate product (p. 1, right column, line 51 to p. 2, left column, line 14). Pevere differs from the claimed systems in that Pevere fails to disclose flow lines for providing olefins or hydrocarbons to mixers or alkylation zones downstream of the first mixer or alkylation zone. In 
Therefore, no prior art discloses a system for alkylation of olefins as recited in the claims and claims 1-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772